DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2020, 10/15/2020, and 03/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4-5, the terms “a plane”, “the extending direction”, “a leading edge side”, and “a trailing edge side” since there are a number of planes, extending directions, leading edges, and trailing edges on any aircraft and it is not clear which “plane”, “extending direction”, “leading edge side”, or “trailing edge side” these terms are referring to. Therefore the claims are vague and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoisington (US 2013/0020433 A1).

Regarding claim 1, Hoisington teaches an aircraft (Fig. 4) comprising: a main wing (Fig. 4, “wing”, 404); a mounted object (Fig. 4, “propulsor”, 402) mounted to the main wing (Fig. 4 shows “propulsor” 402 mounted to “wing” 404); and a connecting structure for connecting the main wing and the mounted object (Fig. 4, “engine pylon”, 426), wherein the connecting structure includes a pylon (Fig. 4, “engine pylon”, 426) that is provided to extend in a yaw axis direction of the aircraft from the main wing (Fig. 4 shows “pylon” 426 is perpendicular the “wing” 404) and connects the main wing and a directly upper portion of the mounted object to support the mounted object (Fig. 4 shows “pylon” 426 extending from “wing” 404 to the top of the “propulsor” 402), and a support rod (Fig. 4, “lateral strut”, 410) that is provided to extend from a position closer to a tip side of the main wing than the pylon (Fig 4 shows “lateral strut” 410 connected to “wing” 404 closer than “pylon” 426) toward a mounted object side located on a base end side of the main wing (Fig. 4 shows “lateral strut” 410 extends from tip side of the “wing” 404 towards the “propulsor” 402 and base side of “wing” 404) and connects the main wing and the mounted object (Fig. 4 shows “lateral strut” 410 is , and a truss structure is formed by the main wing, the pylon, and the support rod (“The propulsor 402 is positioned in relation to the wing 404, the fuselage 406, the lower strut 408, the lateral strut 410, and the jury strut 412”, para. [0051]). 

Regarding claim 3, Hoisington teaches the aircraft according to claim 1, wherein the support rod (Fig. 4, “lateral strut”, 410) is connected to a leading edge side of the main wing 

Regarding claim 4, as best understood, Hoisington teaches the aircraft according to claim 1, wherein in a cross section taken along a plane orthogonal to the extending direction (Fig. 4, cross section of “airfoil” 428), a length of the support rod in a direction connecting a leading edge side and a trailing edge side (Fig. 4, length/width of “lateral strut” 410 from the leading edge to the trailing edge of “wing” 404) is longer than a length in a direction connecting an upper surface side and a lower surface side (Fig. 4 shows “lateral strut” 410 is longer from the leading edge to the trailing edge of “wing” 404 than the upper surface to lower surface length of “airfoil” 428 or “wing” 404).

Regarding claim 5, as best understood, Hoisington teaches the aircraft according to claim 4, wherein the support rod (Fig. 4, “lateral strut”, 410) has an airfoil shape (Fig. 4 shown having a similar shape to “wing” 404; additionally, the struts shape providing favorable flow is further discussed in Para. [0051]: “The propulsor 402 is positioned in relation to the wing 404, the fuselage 406, the lower strut 408, the lateral strut 410, and the jury strut 412 such that the propulsor 402 is in a region of a flow field (flow field region) with reduced velocity such as a reduced velocity flow field region 502 (FIG. 5)”) in the cross section taken along the plane orthogonal to the extending direction (Fig. 4 shows “lateral strut” 410 cross-section is along the plane of “airfoil” 428 orthogonal the extending direction, from the leading edge to the trailing edge).

Regarding claim 6, Hoisington teaches the aircraft according to claim 1, further comprising: a reinforcement member (Fig. 4, “jury strut”, 412) provided in the mounted object as a structure which is provided between the pylon and the support rod (Figs. 4 & 12, see in particular direct connection between “pylon” 426 and “lateral strut” 410 and “jury strut” 412 between the connection between the “wing” 404 & “lateral strut” 410 and the connection between the “pylon” 426 and “lateral strut” 410).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2013/0020433 A1) in view of Tucker (US 2009/0200423 A1).

Regarding claim 2, Hoisington teaches the aircraft according to claim 1, but is silent on wherein the main wing has a box beam that is a structure extending in a wing length direction that is a direction connecting the base end side and the tip side, and the pylon and the support rod are connected to the box beam.
However, in an analogous aircraft art, Tucker teaches wherein the main wing (Fig. 1, “wings”, 102) has a box beam (Fig. 1, “wing box”, 104) that is a structure extending in a wing length direction that is a direction connecting the base end side and the tip side (“The wing box 104 comprises a number of structural elements in the form of stringers 105 and spars 106, which run from the root to the tip of each wing box 104”, para. [0023]), and the pylon (“The wing box provides the central sections of the upper and lower aerofoil surfaces for the wing, in addition to attachment points for engine pylons”, para. [0002]) and the support rod (Fig. 1-3, “stringers” 105 & “spars” 106) are connected to the box beam (“The wing box provides the central sections of the upper and lower aerofoil surfaces for the wing, in addition to attachment points for engine pylons”, para. [0002]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647